Citation Nr: 0911099	
Decision Date: 03/25/09    Archive Date: 04/01/09

DOCKET NO.  05-35 582A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUE

Entitlement to an initial compensable disability evaluation 
for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Utah Division of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Maureen A. Young, Counsel


INTRODUCTION

The Veteran served on active duty from September 1968 to July 
1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2005 rating decision of the 
Salt Lake City, Utah Regional Office (RO) of the Department 
of Veterans Affairs (VA).  

This case was previously remanded by the Board to the RO via 
the Appeals Management Center (AMC) in August 2007 for 
additional development.

In March 2006, the Veteran testified before the undersigned 
Veterans Law Judge sitting at the RO.  A copy of the hearing 
transcript is of record and has been reviewed.

The appeal has been returned to the Board for further 
appellate consideration.


FINDING OF FACT

Bilateral hearing loss is manifested by pure tone threshold 
averages and speech recognition scores that correspond to not 
worse than level "I" hearing on the right and level "I" 
hearing on the left.


CONCLUSION OF LAW

The criteria for an initial compensable evaluation for 
bilateral hearing loss have not been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.85, 4.86, Diagnostic Code 
6100 (2008).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), (codified 
at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002)), imposes obligations on VA in terms of its duty to 
notify and assist claimants.

In this case, the Veteran's claim arises from the Veteran's 
disagreement with the initial evaluation following the grant 
of service connection.  Courts have held that once service 
connection is granted the claim is substantiated, additional 
notice is not required, and any defect in the notice is not 
prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007); Dunlop v. Nicholson, 21 Vet. App. 112 (2007).

The duty to assist, however, is pertinent in this instance.  
VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service treatment records and pertinent post-
service treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2007); 38 
C.F.R. § 3.159 (2008).  Service medical records are 
associated with the claims folder, as are post-service VA 
audiological examination reports, an audiology consultation 
report and an audiometric evaluation from a private medical 
facility.  The Board therefore finds that VA has satisfied 
its duty to notify and the duty to assist.

In light of the foregoing, the Board finds that there is no 
further action to be undertaken to comply with the provisions 
of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159, and 
that the Veteran will not be prejudiced by the Board's 
adjudication of his claim.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004); Quartuccio v. Principi, 16 Vet. App. 
183; Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. 
Brown, 4 Vet. App. 384 (1993); see also 38 C.F.R. § 20.1102 
(2008) (harmless error).



II.  Entitlement to an Initial Compensable Evaluation for 
Bilateral Hearing Loss

The RO granted service connection for bilateral hearing loss 
and assigned a zero percent evaluation pursuant to Diagnostic 
Code 6100, effective June 30, 2004.  The Veteran asserts that 
his bilateral hearing loss is more severe than that 
contemplated by the zero percent evaluation.  

Where, as here, entitlement to compensation has been 
established, but a higher initial disability rating is at 
issue, the extent of impairment throughout the entire period, 
beginning with the filing of the Veteran's original claim, 
must be considered and a determination must be made regarding 
whether "staged" ratings are warranted.  See Fenderson v. 
West, 12 Vet. App. 119, 126-127 (1999) (when a disability 
rating is initially assigned, separate ratings should be 
considered for separate periods of time, known as staged 
ratings).  The medical evidence for the entire period must be 
considered.

On the authorized audiological evaluation in March 1991 pure 
tone thresholds, in decibels, were as follows:




HERTZ




1000
2000
3000
4000
RIGHT

15
10
45
70
LEFT

15
20
30
45

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 100 percent in the left ear.

On the authorized audiological evaluation in June 2005 pure 
tone thresholds, in decibels, were as follows:




HERTZ




1000
2000
3000
4000
RIGHT

25
30
55
80
LEFT

15
30
40
55
Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 100 percent in the left ear.

In a September 2005 audiology consult report the audiologist  
summarized that the Veteran had essentially mild to severe 
sensorineural hearing loss in the right ear and mild to 
moderate sensorineural hearing loss in the left ear.  It was 
further reported that his speech discrimination score was 
excellent for both ears.

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. § 4.1 (2008).  Separate 
diagnostic codes identify the various disabilities.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluations will be assigned if the 
disability more closely approximates the criteria required 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2008).  The determination of 
whether an increased evaluation is warranted is to be based 
on a review of the entire evidence of record and the 
application of all pertinent regulations.  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).

In its evaluation, the Board shall consider all information 
and lay and medical evidence that is of record.  When there 
is an approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the Board shall give the benefit of the doubt to the 
claimant.  38 U.S.C. § 5107(b) (West 2002).

The basis for evaluating defective hearing is the impairment 
of auditory acuity as measured by pure tone threshold 
averages, within the range of 1000 to 4000 Hertz and speech 
discrimination using the Maryland CNC word recognition test.  
38 C.F.R. § 4.85.

Pure tone threshold averages are derived by dividing the sum 
of the pure tone thresholds at 1000, 2000, 3000 and 4000 
Hertz by four.  Id.  The pure tone threshold averages and the 
Maryland CNC test scores are given numeric designations which 
are then used to determine the current level of disability 
based upon a pre-designated schedule.  Tables VI and VII in 
38 C.F.R. § 4.85 (2008).  Under these criteria, the 
assignment of a disability rating is a "mechanical" process 
of comparing the audiometric evaluation to the numeric 
designations in the rating schedule.  See Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1993).

There are provisions in the rating schedule allowing special 
consideration to cases of exceptional patterns of hearing 
impairment.  See 38 C.F.R. § 4.86 (2008).  One of the 
provisions provides that an individual who manifests pure 
tone thresholds of 55 decibels or more in each of the 
specified frequencies (1000, 2000, 3000 and 4000 Hertz) will 
be given a numeric designation from either Table VI or VIa, 
whichever results in the higher numerical.  38 C.F.R. § 
4.86(a) (2008).  The other provision provides that, when the 
pure tone threshold is 30 decibels or less at 1000 Hertz, and 
70 decibels or more at 2000 Hertz, the higher Roman numeral 
designation under Table VI or Table VIa will be established, 
and the numeral will be elevated to the next higher Roman 
numeral.  38 C.F.R. § 4.86(b) (2008).

During the pendency of this claim, the highest hearing 
thresholds were demonstrated at the June 2005 VA audiology 
examination, which reflects right and left ear pure tone 
threshold averages of 52.50 and 35 decibels, respectively, 
with speech recognition of 96 percent in the right ear and 
100 percent in the left ear.  This corresponds to a numeric 
designation of "I," in the right ear and a numeric 
designation of "I," in the left ear.  Table VI in 38 C.F.R. § 
4.85 (2008).  These combined numeric designations then result 
in a noncompensable rating under Table VII.  38 C.F.R. § 
4.85, Table VII (2008).  There is also no certification in 
this case of language difficulties or inconsistent speech 
audiometry scores so as to allow consideration of the numeric 
designations contained in Table VIa (see 38 C.F.R. § 4.85(c) 
(2008)).

The results of the June 2005 and March 1991 audiology 
examinations also show that the Veteran manifests pure tone 
thresholds of less than 55 decibels at the 1000 and 2000 
Hertz frequency bilaterally.  Therefore, the provisions of 38 
C.F.R. § 4.86(a) are not applicable to either ear.  
Furthermore, the provisions of 38 C.F.R. § 4.86(b) are not 
applicable as neither ear has ever exhibited a pure tone 
threshold of 70 or more decibels at 2000 Hertz.

In summary, the Board finds that the evidence of record 
preponderates against a compensable rating for the Veteran's 
bilateral hearing loss at any point since the filing of his 
claim in August 2004.  In so holding, the Board has 
considered the Veteran's descriptions of his hearing loss 
disability, but finds that the most probative evidence 
concerning the level of severity of this disorder consists of 
the audiometric testing results of record.  See Lendenmann, 
supra at 349.  While the evidence indicates that the Veteran 
now has hearing aids, the schedular rating makes proper 
allowance for this improvement in hearing.  See 38 C.F.R. § 
4.85(a) (2008). There is no doubt to be resolved in his 
favor.  38 U.S.C.A. § 5107(b) (West 2002).

Where the evidence contains factual findings that show a 
change in the severity of symptoms during the course of the 
rating period on appeal, assignment of staged ratings would 
be permissible.  See Hart v. Mansfield, 21 Vet. App. 505 
(2007).   However, the evidence reflects that his symptoms 
have remained constant throughout the course of the period on 
appeal and, as such, staged ratings are not warranted.

Finally, the Board would point out that the rating schedule 
represents as far as practicable, the average impairment of 
earning capacity.  Ratings will generally be based on average 
impairment.  38 C.F.R. § 3.321(a), (b) (2008).  To afford 
justice in exceptional situations, an extraschedular rating 
can be provided.  38 C.F.R. § 3.321(b).

The United States Court of Appeals for Veterans Claims 
(Court) clarified the analytical steps necessary to determine 
whether referral for extraschedular consideration is 
warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  
First, the RO or the Board must determine whether the 
evidence presents such an exceptional disability picture that 
the available schedular evaluations for that disability are 
inadequate.  Second, if the schedular evaluation does not 
contemplate the Veteran's level of disability and 
symptomatology and is found inadequate, the RO or Board must 
determine whether the claimant's exceptional disability 
picture exhibits other related factors such as those provided 
by the regulation as "governing norms."  Third, if the rating 
schedule is inadequate to evaluate a Veteran's disability 
picture and that picture has attendant thereto related 
factors such as marked interference with employment or 
frequent periods of hospitalization, then the case must be 
referred to the Under Secretary for Benefits or the Director 
of the Compensation and Pension Service to determine whether, 
to accord justice, the Veteran's disability picture requires 
the assignment of an extraschedular rating.

The Veteran's symptoms associated with his service-connected 
hearing loss cause mild to severe bilateral sensorineural 
hearing loss that reportedly prevents him from understanding 
someone unless he can read their lips, which makes it 
difficult for the Veteran to communicate effectively with his 
colleagues who are teachers.  The Board notes that such 
impairment is contemplated by the applicable rating criteria.  
The rating criteria reasonably take into account the 
Veteran's disability level and symptomatology.  

Furthermore, the evidence does not show marked interference 
with employment in excess of that contemplated by the rating 
schedule, frequent periods of hospitalization, or other 
evidence that would render impractical the application of the 
regular schedular standards.

Therefore, the Board is not required to remand the Veteran's 
claim for consideration of extraschedular ratings under 38 
C.F.R. § 3.321(b)(1).  See Bagwell, 9 Vet. App. at 338-9; 
Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).  Having reviewed the record with 
these mandates in mind, the Board finds no basis for further 
action.  See also VAOPGCPREC 6- 96.


ORDER

Entitlement to an initial compensable rating for bilateral 
hearing loss is denied.


____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


